23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Rudolph PRUITT, Plaintiff Appellant,v.Charles Hill;  Raymond Vaughan, Defendants Appellees.
No. 94-6197.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 20, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-93-23-BR).
Robert Rudolph Pruitt, appellant Pro Se.
Jacob Leonard Safron, Sp. Deputy Atty. Gen., Raleigh, NC, for appellees.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Pruitt v. Hill, No. CA-93-23-BR (E.D.N.C. Jan. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Appellant asserts in his informal brief that the district court failed to act on his motion for leave to amend his complaint.  However, we construe the district court's final order as a denial of that motion, and find no abuse of discretion in that decision, given the late date on which the motion was filed and the apparent lack of any additional evidence showing actual injury in connection with Appellant's denial of access claim.   White v. White, 886 F.2d 721, 723 (4th Cir.1989)